Citation Nr: 1424321	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-15 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the right leg.

2.  Entitlement to an increased rating for residuals of a gunshot wound of the left leg, involving Muscle Group 12, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for residual gunshot wound scars of the left leg.  

4.  Entitlement to an initial rating in excess of 10 percent for residual gunshot wound scars of the left thigh. 

5.  Entitlement to an initial compensable rating for bilateral hearing loss.  

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of June 2008 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The evidence of record reflects that VA treatment records were entered into the electronic record in April 2013, after the most recent supplemental statement of the case was issued in January 2013.  Such evidence is relevant to the claims before the 

Board and the Veteran has not waived RO jurisdiction with regard to this evidence.  38 C.F.R. § 19.31(a) (2013).  Thus, there is potential prejudice to the Veteran in proceeding with appellate adjudication without the RO having first initially considered such evidence.  Accordingly, to preclude any due process prejudice to the Veteran, that case must be remanded.   

At the January 2014 videohearing before the Board, the Veteran testified that each of the disabilities for which higher ratings are sought had progressively worsened.  Thus, the Board finds that a remand is required to obtain current information as to the severity of the service-connected disabilities for which higher ratings are sought.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran also testified that not long after his military service, a VA physician at the VA Medical Center in Amarillo, Texas, had informed him that the cumulative impairment from the missile injuries of his left leg and left thigh was eventually affect his right leg.  As to this, a review of his VA hospitalization at the VA Medical Center in Amarillo, in March and April 1972 reflects evaluation of his injuries of the left lower extremity but do not reflect that the missile injuries of his left leg and left thigh was eventually affect his right leg.  He further testified in January 2014 that the right leg numbness had begun about three years ago, and had twice caused him to fall.  He testified that he had had a left knee replacement.  In view of this testimony and the long standing nature of the multiple missile injuries he sustained in combat, a VA medical nexus opinion is warranted in adjudicating this claim.  

The Veteran was notified by the RO in a letter dated in September 2010, that a rating decision dated in August 2010 denied entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  In September 2010, the Veteran filed a notice of disagreement.  Although the RO issued a deferred rating action, and received correspondence from the Veteran, a statement of the case with regard to the TDIU has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).   


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any right leg disorder, to include numbness found is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed right leg disorder, to include numbness, is related to the Veteran's active duty service.  The examiner must also state whether any previously or currently diagnosed right leg disorder, to include numbness, is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a gunshot wound of the left leg.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state all adverse symptomology attributable to service connected injury of Muscle Group 12 of the left leg.  In particular, the examiner is asked to clarify and differentiate, if possible, all symptoms attributable to the service-connected injury of the lower left leg, Muscle Group 12 and the left thigh, Muscle Group 14, from all signs and symptoms of disability due to the nonservice-connected left knee replacement.  Thus, if there is a disability of the left knee, such as, but not limited to, limited flexion or extension, the examiner must comment on whether such sign or symptom of disability is due solely to the Veteran's service-connected gunshot wound residuals or nonservice-connected left knee replacement and comment upon whether such signs or symptoms of disability are impacted by the service-connected gunshot wound residuals of Muscle Groups 12 and 14, or the service-connected scars of the left leg and left thigh.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected scars as residuals of a gunshot wound of the left leg and left thigh.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The report prepared must be typed.

5.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include an audiogram.  All pertinent symptomatology and findings must be reported in detail.  The examiner must obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner must describe the functional effects caused by the Veteran's bilateral hearing loss.  Any opinion expressed should be accompanied by supporting rationale. 

6.  The RO must ensure that the examination reports comply with the instructions set out above and that all requested development has been completed in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  

7.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

8.  Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the TDIU issue, is necessary.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over TDIU, a timely substantive appeal to the August 2010 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2013).  If the veteran perfects the appeal as to TDIU, this issue must be returned to the Board for appellate review, if otherwise in order.  

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

